Opinion issued March 24, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-19-00528-CV
                           ———————————
                      KUMAR L. MACHANI, Appellant
                                        V.
         BRECKENRIDGE PROPERTY FUND 2016, LLC, Appellee



                  On Appeal from County Court at Law No. 4
                          Fort Bend County, Texas
                    Trial Court Case No. 19-CCV-065124



                         MEMORANDUM OPINION

      Appellant, Kumar L. Machani, filed his notice of appeal from the trial court’s

July 17, 2019 judgment for possession in favor of appellee, Breckenridge Property

Fund 2016, LLC. The clerk’s record was filed on August 27, 2019, and the reporter’s
record was filed on October 16, 2019. Appellant’s brief, therefore, was due on

November 15, 2019. See TEX. R. APP. P. 38.6(a). Appellant failed to timely file a

brief. On November 18, 2019, this Court issued a notice to appellant that his time

to file a brief had expired, notifying appellant that, within 10 days of the notice, he

must file a motion requesting an extension of time along with his brief, or a motion

to extend the deadline to file his brief. Appellant was further advised that failure to

do so could result in a dismissal for want of prosecution.

      Appellant failed to submit any filing by the extended December 2, 2019

deadline set by the Court. On December 17, 2019, appellee filed a motion to dismiss

the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a) (governing failure

of appellant to file brief); 42.3(b) (allowing involuntary dismissal of case). On

January 9, 2020, this Court denied appellee’s motion, because it failed to include the

required certificate of conference. See TEX. R. APP. P. 10.1(a)(5). The Court further

ordered appellant to file a brief and a motion requesting an extension of time within

15 days of the date of the order, notifying appellant that failure to do so may result

in dismissal of the appeal for want of prosecution.

      Appellant again failed to submit any filing by the extended January 24, 2020

deadline. On February 21, 2020, appellee filed its second motion to dismiss for want

of prosecution. See TEX. R. APP. P. 38.8(a), 42.3(b). Appellee’s second motion to

dismiss included the required certificate of conference, certifying that counsel for


                                           2
appellee made a reasonable attempt to confer with appellant regarding the merits of

the motion. See TEX. R. APP. P. 10.1(a)(5). More than ten days have passed, and

appellant has not responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

        Accordingly, we grant appellee’s motion and dismiss the appeal for want of

prosecution, failure to file a brief, and failure to comply with an order of this Court.

See TEX. R. APP. P. 42.3(b), (c), 43.2(f). We dismiss all other pending motions as

moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Landau, and Countiss.




                                           3